Title: From George Washington to James Ross, 5 September 1795
From: Washington, George
To: Ross, James


          
            Dear Sir,
            Philadelphia 5th Sep. 1795
          
          You will perceive by the letter of Mr Chas Morgan, enclosed, that the prospect of getting my business out of the hands of Colo. Cannon, in an amicable manner, is neither near, nor promising.
          This man’s candour, punctuality and truth, are violated to a shameful degree. When he was in this city during the trial of the Insurgents, I sent for him with intention to remonstrate against his improper treatment of me; but his apparent concern for it, and strong assurances that he would, the moment he got home, send all my land papers to you, and present an exact statement of the rents due to me, & from whom, to Mr Morgan, that I was disarmd.
          I hope he will be prevented from getting the money due on the judgment Bonds of Shreve, into his hands; and if you have an opportunity of communicating with Morgan, to desire him to forewarn the tenants from making payments to Cannon. Any representation to the latter, on the impropriety of his conduct, would, I am persuaded, be unavailing; otherwise I would request this favor from you also. If nothing short of compulsory means will bring him to a settlement, I must, however reluctantly, resort to them—but would avoid it if possible. With very great esteem and regard I am—Dear Sir Your Obedt Hble Servt
          
            Go: Washington
          
        